Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00382-CR

                                   John David HODGES,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR12023W
                     Honorable Catherine Torres-Stahl, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment revoking
community supervision is AFFIRMED.

       SIGNED April 22, 2020.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice